DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the third Office Action on the merits for application no. 16/987,494 filed 07 August 2020. Claims 16-26 pending. Claims 1-15 canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 August 2022 has been entered.

Allowable Subject Matter
Claims 16-26 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16:
A drive mechanism for hybrid or mild hybrid motorization, the drive mechanism comprising: a planetary gear system comprising a sun gear, a ring gear, one or more satellite gears, and a carrier connected to the one or more satellite gears, wherein the carrier further connects the drive mechanism to a final transmission shaft; a first energy source; and a second energy source, wherein the sun gear is connected to a first brake, wherein the ring gear is connected to a second brake, wherein the first energy source comprises an electric machine that is connected to the ring gear through a first clutch, a first gear connection, and a second clutch such that rotational movement is supplied by the electric machine to the ring gear through at least one of the first clutch, the first gear connection, and the second clutch, wherein the second energy source is connected to the sun gear through a third clutch, and wherein the second energy source is connected to the ring gear through a fourth clutch.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the specific connections are not set forth in the prior art. It is noted that Examiner interprets the term “connected” to mean a direct connection. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659